Citation Nr: 1035871	
Decision Date: 09/22/10    Archive Date: 09/28/10

DOCKET NO.  08-33 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of legal entitlement to VA death benefits. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and L.A.


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The appellant maintains that her spouse, who died in August 1966, 
had recognized service with the United States Armed Forces during 
World War II.  She contends that she is legally eligible for VA 
death benefits.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, the Republic of the 
Philippines.  In that decision, the RO denied the appellant's 
application for VA death benefits on the basis that her deceased 
spouse did not have the required military service to warrant 
eligibility for VA benefits.  The appellant's disagreement with 
that decision led to this appeal.

The appellant provided testimony at a June 2008 personal hearing 
before a Decision Review Officer at the RO.  The appellant also 
provided testimony at a July 2009 Board personal hearing before 
the undersigned Acting Veterans Law Judge.  Both transcripts are 
of record.   

In October 2009, the Board remanded the case for further 
development.  Please note this appeal has been advanced on the 
Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  April 1977 and September 2000 VA decisions determined that 
the appellant's husband did not have the requisite service to 
qualify her for VA death benefits; the appellant was notified of 
these decisions and of her appellate rights with respect thereto, 
but did not appeal.

2.  The evidence received since the September 2000 VA decision is 
duplicative or cumulative of evidence previously of record, and 
does not raise a reasonable possibility of substantiating the 
claim. 


CONCLUSION OF LAW

The evidence received since the September 2000 VA decision is not 
new and material, and the issue of legal entitlement to VA death 
benefits is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 5103 (West 2002), VA must notify the claimant 
of the information and evidence not of record that is necessary 
to substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and evidence 
the claimant is expected to provide.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States 
Court of Appeals for Veterans Claims (Court) additionally held 
that in claims to reopen, VA's duty to notify includes advising 
the claimant of the information and evidence that is necessary to 
reopen the claim, and of the information and evidence necessary 
to establish entitlement to the underlying claim for the benefit 
sought.  The Court further held that VA must, in the context of a 
claim to reopen, look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes what 
evidence would be necessary to substantiate that element or 
elements required to establish service connection that were found 
insufficient in the previous denial.

The record shows that the appellant was provided with 38 U.S.C.A. 
§ 5103(a)-compliant notice in this case in May 2007, March 2008, 
and December 2009 VA communications.  Through these 
communications she was not only advised of the prior basis for 
the denials of her claim, but advised of the information and 
evidence necessary to reopen the claim.  She was also advised of 
the information and evidence necessary to substantiate an 
effective date in the event her claim is successful.

In any event, the appellant has demonstrated actual knowledge of 
the information and evidence necessary to substantiate her claim.  
This case turns on whether the decedent, of whom she is the 
surviving spouse, had the requisite qualifying service.  In her 
notice of disagreement, substantive appeal, and other statements 
and testimony, the appellant clearly articulated her contention 
concerning the decedent's service, and more importantly, 
submitted evidence such as affidavits that address the criteria 
at issue in this case.  She clearly is aware that relevant 
evidence in this case involves evidence that the decedent's 
service during World War II was of the type recognized by the 
appropriate U.S. service department.

The Board consequently finds that the appellant has received 
notice which is compliant with 38 U.S.C.A. § 5103(a).  Although 
the notice is contained in several communications issued at 
different points in the appeals process, the record shows that VA 
last readjudicated the case in a July 2010 supplemental statement 
of the case, thereby curing any deficiency in the timing of 
notice.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

 As to VA's duty to assist the appellant, there is no suggestion 
by the appellant or the record of any outstanding evidence.  VA 
obtained two determinations by the service department in 
connection with this appeal, and the appellant has submitted 
other documents.  In October 2009, and in compliance with 
Capellan v. Peake, 
539 F.3d 1373 (Fed. Cir. 2008), the Board remanded the case for 
the RO to contact the National Personnel Records Center (NPRC) 
and request that the agency again research whether the decedent 
had qualifying service, given the documents received into the 
record since the first certification by the service department in 
February 1977.  The RO did so, and in April 2010 the NPRC 
responded.  The Board finds that the RO complied with the October 
2009 remand, and that the appellant has received the due process 
to which she is entitled under Capellan. 

In sum, the facts relevant to this appeal have been properly 
developed, and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A (West 
2002) or 38 C.F.R. § 3.159 (2009).  Therefore, the appellant will 
not be prejudiced as a result of the Board proceeding to the 
merits of the claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993). 

The United States will pay compensation to any veteran disabled 
by disease or injury incurred in or aggravated by active service, 
who was discharged or released under conditions other than 
dishonorable from the period of service in which the disease or 
injury was incurred, provided the disability is not the result of 
the person's own willful misconduct.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. 
§ 3.303 (2009).

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability incurred in or 
aggravated by service either caused or contributed substantially 
or materially to death.  38 U.S.C.A. § 1310.

Service in the Philippine Scouts and in the organized military 
forces of the Government of the Commonwealth of the Philippines, 
including recognized guerrilla service, is recognized service for 
certain VA purposes, as authorized by 38 U.S.C.A. § 107 (West 
2002); 38 C.F.R. § 3.40 (2009).

Service of persons enlisted under section 14 of Public Law No. 
190, 79th Congress (Act of Oct. 6, 1945), is included for 
compensation and dependency and indemnity compensation, but not 
for pension benefits.  All enlistments and reenlistments of 
Philippine Scouts in the Regular Army between October 6, 1945, 
and June 30, 1947, inclusive, were made under the provisions of 
Public Law No. 190, as it constituted the sole authority for such 
enlistments during that period.  This provision does not apply to 
officers who were commissioned in connection with the 
administration of Public Law No. 190.  38 C.F.R. § 3.40(b) 
(2009).

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in the 
Commonwealth Army of the Philippines from and after the dates and 
hours when called into service of the Armed Forces of the United 
States by orders issued from time to time by the General Officer, 
U.S. Army, pursuant to the Military Order of the President of the 
United States dated July 26, 1941, is included for compensation 
benefits, but not for pension benefits.  Service department 
certified recognized guerrilla service and unrecognized guerrilla 
service under a recognized commissioned officer, only if the 
person was a former member of the United States Armed Forces 
(including the Philippine Scouts), or the Commonwealth Army, 
prior to July 1, 1946, is included for compensation benefits, but 
not for pension benefits. 38 C.F.R. § 3.40(b), (c), and (d) 
(2009).

Generally, a claim which has been denied in a final rating 
decision may not thereafter be reopened and allowed.  38 U.S.C.A. 
§ 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. 
§ 5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review the 
former disposition of the claim.

The Board must consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  If the Board finds that no such evidence has been 
offered, that is where the analysis must end, and what the RO may 
have determined in that regard is irrelevant.  Further analysis, 
beyond consideration of whether the evidence received is new and 
material, is neither required nor permitted.  Id. at 1384.  See 
also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it 
was not previously submitted to agency decisionmakers.  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

April 1977 and September 2000 VA decisions determined that the 
decedent did not have the requisite service such as to entitle 
the appellant to VA death benefits.  She was notified of these 
decisions and (at least with respect to the latter decision) of 
her appellate rights with respect thereto, but did not appeal.  
Consequently, the claim may be considered on the merits only if 
new and material evidence has been received since the time of the 
September 2000 VA decision.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156 (2009).

The pertinent evidence previously considered at the time of the 
September 2000 decision includes an Affidavit from Philippine 
Army Personnel, which was prepared by the decedent in January 
1946.  In the affidavit, he reports having been inducted into the 
U.S. Armed Forces, Far East (USAFFE) in September 1941, and 
released in August 1945.  He also indicated that he was a 
prisoner-of-war in April 1942.

The previously considered evidence also included an August 1962 
statement from the Philippine National Red Cross indicating that 
the decedent served in the USAFFE, and was a prisoner-of-war in 
April 1942.

The evidence also include a copy of a death certificate 
indicating that the decedent died in August 1966.

The evidence additionally included two VA Forms 21-534 submitted 
by the appellant in, respectively, November 1976 and April 2000.  
The first form indicated that the decedent served from 1941 to 
1946.  The second form described the service as from September 
1941 to February 1946.  The decedent's unit was identified as 
"E" Company, 2nd Battalion, 22nd Infantry 21st Regiment.

The previously considered evidence included a February 1977 
certification by the appropriate U.S. service department 
certifying that the decedent had no service as a member of the 
Philippine Commonwealth Army, including the Recognized 
Guerrillas, in the service of the U.S. Armed Forces.

The previously considered evidence also included a December 1999 
Certification by the General Headquarters Armed Forces of the 
Philippines.  The Certification indicated that the decedent 
served with the USAFFE beginning in August or September of 1941, 
and ending August 1945.  The Certification further notes that the 
decedent's unit was "E" Company, 2nd Battalion, 21st Regiment.

The evidence lastly included a January 2000 Affidavit by A.O. and 
S.S., both of whom note that the decedent's last name was 
misspelled in his service records.

Pertinent evidence added to the record since the September 2000 
decision includes duplicates of the January 1946 Affidavit from 
Philippine Army Personnel prepared by the decedent, the November 
1976 VA Form 21-534 prepared by the appellant, and the December 
1999 Certification by the General Headquarters Armed Forces of 
the Philippines; a February 1946 Roster for a replacement 
battalion; a February 1946 Affidavit by A.R.; a May 1960 
application by the decedent with the Veterans Claims Commission; 
a June 1986 statement from Philippine Veterans Affairs Office of 
the Philippine Ministry of Defense; two VA Forms 21-534 submitted 
by the appellant in February 2007; a February 2007 Affidavit by 
A.T. and Q.S.; a March 2007 Affidavit by S.V. and S.Z.; August 
2007 and April 2010 certifications by a U.S. service department; 
the transcripts of a June 2008 hearing before a Decision Review 
Officer and July 2009 Board hearing; and an undated picture 
submitted by the appellant.

The duplicates of the January 1946 Affidavit, November 1976 VA 
Form 21-534, and December 1999 Certification are clearly not new.

The February 1946 Roster lists the decedent's name as attached to 
a replacement battalion as of that date.  Given that the Roster 
does not indicate in any manner that the decedent served with the 
USAFFE, the Board finds that it does not tend to show that the 
decedent had the requisite service with the U.S. Armed Forces.  
Consequently, it does not raise a reasonable possibility of 
substantiating the claim.

In his Affidavit, A.R. indicates that the decedent was inducted 
into the USAFFE.  In his May 1960 application, the decedent 
identified himself as a member of the USAFFE Reserve.  The Board 
points out, however, that both statements are cumulative of those 
previously provided by the appellant and considered.  The entire 
basis of the appellant's prior claim was such qualifying service, 
and given that neither individual represents the actual U.S. 
service department responsible for certifying such service, their 
statements amount to no more than a reiteration of the same 
rejected contentions already advanced by the appellant.  The 
statements therefore do not constitute new and material evidence.

In the June 1986 statement, the Philippine Veterans Affairs 
Office indicated that the decedent served with "E" Company, 2nd 
Battalion, 22nd infantry regiment, 21st Division of the 
Philippine Army, with no dates of recognition.  The statement 
does not suggest that the decedent had qualifying service, and in 
fact tends to show the opposite.  It clearly is not material 
evidence.

In her VA Forms 21-534, the appellant indicates that the decedent 
began service in either August or September of 1941, and ended 
service in either February or December of 1945.  The information 
contained in the forms are cumulative of those previously 
advanced by her and considered.  Consequently, her statements do 
not constitute new evidence.

In their February 2007 affidavit, A.T. and Q.S. indicate that the 
decedent had an alternative spelling of his last name.  In their 
March 2007 Affidavit S.V. and S.Z. indicate that they are 
recognized as veterans by VA, and that the decedent did fight 
alongside U.S. soldiers.  Neither affidavit tends to show that 
the decedent had qualifying service.  The first reiterates the 
information provided in January 2000 by A.O. and S.S., and which 
was already considered in September 2000.  The second at most 
indicates that the decedent fought at the same time as U.S. 
soldiers.  Service in the USAFFE required that the individual be 
inducted into the organization, and the affidavit did not allege 
that the decedent was actually a member of the USAFFE.  
Consequently, the affidavits are either not new, or are not 
material evidence.

In the August 2007 certification, the U.S. service department 
noted that no change was being made to the February 1977 finding 
by the service department.  In the April 2010 statement, the NPRC 
indicated that further searching under the alternative last names 
for the decedent still did not indicate that he had qualifying 
service.  The certifications are clearly against the claim, and 
can not suffice to reopen the matter.

At her June 2008 hearing before a Decision Review Officer and 
July 2009 Board personal hearing before the undersigned, the 
appellant testified that the decedent had qualifying service, and 
also indicated that someone in her town who served with the 
decedent had recognized service.  Her statements are largely 
duplicative of those previously considered.  As to the reference 
to a service comrade having recognized service, even if true, she 
does not allege that the individual had precisely the same 
service as the decedent.  That another individual who may have 
had qualifying service at some point served in the same unit with 
the decedent does not tend to suggest that the decedent's 
particular service was the type which would qualify the appellant 
for the benefits she seeks.  Her statements and testimony 
therefore do not constitute new or material evidence.

The undated picture shows eight individuals surrounding an 
American flag, one of whom holds a rifle.  The appellant has 
indicated the decedent is one of those persons.  Even if true, 
the picture does not tend to establish anything other than the 
decedent was in a group of persons at one point near an American 
flag.  It does not reasonably tend to suggest he had qualifying 
service.  The picture does not constitute new and material 
evidence.

In sum, the evidence submitted since the September 2000 decision 
is either duplicative or cumulative of evidence previously 
considered, or does not tend to show that the decedent had the 
requisite service such as to establish legal 


entitlement of the appellant to VA death benefits.  Accordingly, 
the Board finds that new and material evidence has not been 
submitted, and the appellant's claim of legal entitlement to VA 
death benefits is not reopened.  The benefit sought on appeal is 
denied.  38 C.F.R. § 3.156(a). 


ORDER

New and material evidence not having been received, reopening of 
a claim for legal entitlement to VA death benefits is denied. 


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


